Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/549544 application is in response to the communications filed December 18, 2020. 
Claims 1, 2, 4 and 6-9 were amended December 18, 2020. 
Claims 10-16 were added as new December 18, 2020. 
Claims 1-16 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, 
The claim recites “The claim as recited in claim 5, wherein the recommended transaction for the second user not present in the second user transaction data.” This claim does not describe what is happening to the recommended transaction for the second user and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1,
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of providing a centralized repository that stores a plurality of user genomic profiles for respective users and that stores a plurality of vendor offerings for respective vendors, wherein an individual vendor offering of the plurality of vendor offerings, upon authentication by an individual user, accesses genomic sequence of interest stored in a user genomics profile of the individual user, and wherein the plurality of genomics user profiles includes a plurality of levels of access 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “the plurality of vendors using a graphical user interface” and 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“pushing a recommendation notification to the second user in the graphical user interface with a recommended transaction based on the comparison” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “the plurality of vendors using a graphical user interface”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“pushing a recommendation notification to the second user in the graphical user interface with a recommended transaction based on the comparison” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the notification comprises information related to a purchase from the first user transaction data that was not present in the second user transaction data” further describes the abstract idea. This claim limitation is still directed to 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the first user transaction data and the second user transaction data partially overlap” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the comparing includes matching transactions of the first user with transactions of the second user based on the first user transaction data and the second user transaction data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the at least partially overlapping data includes first vendor and second vendor transactions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the recommended transaction for the second user is linked to the second vendor that is different from the second transaction with the second vendor” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the first user transaction data or the second user transaction data includes viewing a vendor, purchase a vendor offering or viewing a vendor offering” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein accessing information from the authenticated first vendor offering is through an application programming kit” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“further comprising authenticating the second user on the graphical user interface, wherein the pushing the recommendation notification takes place after the second user closes a browser of the graphical user interface” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the second vendor offering is authenticated by the second user based on access in the genomic profile of the second user that includes a second predetermined sequence of interest used in a second analysis tool of the second vendor offering” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the second vendor offering is presented to the second user based on the authentication” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the first vendor offering is authenticated by the second user based on access to the predetermined sequence of interest used in the analysis tool of the first vendor offering, and wherein the recommendation is the first vendor offering” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the recommendation is the first vendor offering, and further comprising determining that the second user has not shared the predetermined sequence of interest used in an analysis tool of the first vendor offering” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“further comprising requesting access for the first vendor to the predetermined sequence of interest used in the analysis tool of the first vendor offering” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the first user and the second user share a common genetic sequence variant based on an analysis of the genomic profile of the first user and the genomic profile of the second user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the predetermined sequence of interest used in the analysis tool of the first vendor is part of a vendor-defined dataset” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2007/0150372) in view of Soon-Shiong (US 2014/0012843) in further view of Linden et al. (US 2002/0019763; herein referred to as Linden).
As per claim 1, 
Schoenberg teaches providing a centralized repository that stores a plurality of user profiles for respective users and that stores a plurality of vendor offerings for respective vendors, wherein the plurality of user profiles includes a plurality of levels of sharing access transaction data with the plurality of vendor offerings with the plurality of vendors using a graphical user interface. (Paragraphs [0010] and [0011] of Schoenberg. The teaching describes “the intermediary system can be to serve as a broker that stands 
Schoenberg further teaches authenticating the plurality of user profiles with the vendor profiles according to access rights to the user profiles in the central repository and providing authentication to an individual vendor offering of the plurality of vendor offerings, by an individual user, to allow access to data of the individual user, wherein the individual user data includes a plurality of levels of access to user data. (Paragraph [0011] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data.)
Schoenberg further teaches presenting to a first and second user from the user profiles with options to perform first and second user transactions with an authenticated first and second vendor offering of the respective vendors to generate first and second user Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data. The teaching further describes “a consumer can be notified of certain opportunities relevant to their condition (e.g., a clinical trial looking for consumers with the same symptoms as the consumer), products designed for people in a similar condition as the consumer (e.g., a new glucose test strip aimed at diabetics), prescription drugs at reduced prices, specifically applicable services (e.g., physiotherapy for patients with mobility issues), etc. As noted above, in some embodiments, the healthcare provider can include a “profiling engine” that is responsible for analyzing data provided by a consumer and/or developed as a result of the consumer's use of their systems (e.g. a health portal) to determine if the consumer is a good match for the products or services of one or more vendors. In other embodiments, the healthcare provider can, through the use of the profiling engine, provide consumer information to the intermediary system, which can include a “selection engine” that is responsible for 
Schoenberg further teaches after the first and second user generates the first and second user transaction data, storing the first and second user transaction data in the central repository. (Paragraphs [0010] and [0023] of Schoenberg. The teaching describes that user profiles are stored in the central repository. When a consumer makes a transaction, such an action would be stored in the user profile indicating as much.)
Schoenberg does not explicitly teach that this data is specifically genomic sequence data that includes genomic sequence data. The teaching generally relates to medical product/service matching between consumer and vendor. 
However Soon-Shiong teaches data that specifically genomic sequence data is shared between users. (Paragraph [0113] of Soon-Shiong
 It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Schoenberg the teaching of Soon-Shiong. One of ordinary skill in the art would have known that the third-party/ consumer matching system of Schoenberg would have been able to work with any market, including genomics. With the rise of companies like Ancenstry.com and 23andme offering genomic centric products, one of ordinary skill in the art would have been motivated to specifically use genomic products in a system like Schoenberg. Soon-Shiong provides specific transmission of genomic profile data between users that fit in the vendor framework of Schoenberg. One of ordinary skill in the art would have added to the teaching of Schoenberg, the teaching of Soon-Shiong based on this incentive without yielding unexpected results. 
The combined teaching of Schoenberg and Soon-Shiong would then teach wherein an individual vendor offering of the plurality of vendor offerings, upon authentication by an individual user, accesses a genomic sequence of interest stored in a user genomics profile of the individual user and a plurality of levels of access to user genomic sequences. (Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data. The teaching further describes “a consumer can Paragraph [0113] of Soon-Shiong. The teaching describes that end users, such as patients, stakeholders, healthcare providers, service providers, payors, etc. can share genomic profiles with each other to instantiate a social network available to the patients or other stakeholders, 
The combined teaching of Schoenberg and Soon-Shiong would further teach a genomic sequence that includes a predetermined sequence of interest used in an analysis tool of the first vendor offering. (Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data. The teaching further describes “a consumer can be notified of certain opportunities relevant to their condition (e.g., a clinical trial looking for consumers with the same symptoms as the consumer), products designed for people in a similar condition as the consumer (e.g., a new glucose test strip aimed at diabetics), prescription drugs at reduced prices, specifically applicable services (e.g., physiotherapy for patients with mobility issues), etc. As noted above, in some embodiments, the healthcare provider can include a “profiling engine” that is responsible for analyzing data provided by a consumer and/or developed as a result of the consumer's use of their systems (e.g. a health portal) to determine if the consumer is a good match for the products or services of one or more vendors. In other embodiments, the healthcare provider can, through the use of the profiling engine, Paragraph [0113] of Soon-Shiong. The teaching describes that end users user a social networking tool to share genomic profile information regarding predetermined sequences of interest such as the BRCA gene mutation.)
The combined teaching of Schoenberg and Soon-Shiong does not explicitly teach comparing the stored first user transaction data to the second user transaction data for overlapping transaction history and pushing a recommendation notification to the second user in the graphical user interface with a recommended transaction based on the comparison
However Linden teaches comparing the stored first user transaction data to the second user transaction data for overlapping transaction history and pushing a recommendation notification to the second user in a graphical user interface with a recommended transaction based on the comparison. (Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Schoenberg and Soon-Shiong. One of ordinary skill in the art would have known that recommending a product that is similar to a product that a consumer already purchased would result in the consumer being more likely to purchase that recommended item resulting in a higher likelihood of increased sales. One of ordinary skill in the art would have added to the combined teaching of Schoenberg and Soon-Shiong the teachings of Linden based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1. 
Linden further teaches wherein the notification comprises information related to a purchase from the first user transaction data that was not present in the second user transaction data. . (Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify similar purchased items. After the comparison, a recommendation to purchase further items is given to a user. The suggested items to purchase can be from a vendor that the user has not bought from already.)
As per claim 3, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Linden further teaches wherein the first user transaction data and the second user transaction data partially overlap. (Paragraphs [0051] and [0052] of Linden. The 
As per claim 4, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 3.
Linden further teaches wherein the comparing includes matching transactions of the first user with transactions of the second user based on the first user transaction data and the second user transaction data. (Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify similar purchased items. After the comparison, a recommendation to purchase further items is given to a user.)
As per claim 5, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 4.
Linden further teaches wherein the at least partially overlapping data includes first vendor and second vendor transactions. (Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify similar purchased items. After the comparison, a recommendation to purchase further items is given to a user.)
As per claim 6, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 5.
Linden further teaches wherein the recommended transaction for the second user is linked to the second vendor that is different from the second transaction with the second Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify similar purchased items. After the comparison, a recommendation to purchase further items is given to a user. The suggested items to purchase can be from a vendor that the user has not bought from already.)
As per claim 7, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Schoenberg further teaches wherein the first user transaction data or the second user transaction data includes viewing a vendor, purchase a vendor offering, or viewing a vendor offering. (Paragraphs [0013] and [0023] of Schoenberg. The teaching describes “a consumer can be notified of certain opportunities relevant to their condition (e.g., a clinical trial looking for consumers with the same symptoms as the consumer), products designed for people in a similar condition as the consumer (e.g., a new glucose test strip aimed at diabetics), prescription drugs at reduced prices, specifically applicable services (e.g., physiotherapy for patients with mobility issues), etc. As noted above, in some embodiments, the healthcare provider can include a “profiling engine” that is responsible for analyzing data provided by a consumer and/or developed as a result of the consumer's use of their systems (e.g. a health portal) to determine if the consumer is a good match for the products or services of one or more vendors. In other embodiments, the healthcare provider can, through the use of the profiling engine, provide consumer information to the intermediary system, which can include a “selection engine” that is responsible for analyzing the consumer information and the product opportunity information to identify consumers to be associated with at least one product opportunity as a function of the opportunity characteristics and the consumer characteristics” and “if a consumer knows that a particular health portal will provide 
As per claim 8, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Schoenberg further teaches wherein accessing information from the authenticated first vendor offering is through an application programming kit. (Paragraphs [0010] and [0011] of Schoenberg. The teaching describes “the intermediary system can be to serve as a broker that stands between one or more care management/delivery entities (e.g., a Blue Cross plan), one or more consumers, (e.g., a patient) and one or more vendors (e.g. a pharmaceutical company looking for eligible members for a clinical trial). The intermediary can use consumer profile information available from the healthcare provider, plan, or insurer (e.g. a portal or data system) to match and present available vendor opportunities to consumers while substantially maintaining consumer privacy”. The security measures in place would allow sharing access to be granted or not granted.)
As per claim 9, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Schoenberg further teaches further comprising authenticating the second user on the graphical user interface, (Paragraph [0011] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”)
Linden further teaches wherein the pushing the recommendation notification takes place after the second user closes the browser of the graphical user interface. (Paragraph [0096] of Linden. The teaching describes that recommendations can be sent through email. Using this method would take time and in the case of the consumer purchasing an item and immediately exiting the browser, a recommendation would be given to the user through email after the fact.)
As per claim 10, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Schoenberg and Soon-Shiong further teach wherein the second vendor offering is authenticated by the second user based on access in the genomic profile of the second user that includes a second predetermined sequence of interest used in a second analysis tool of the second vendor offering. (Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., Paragraph [0113] of Soon-Shiong. The teaching describes that end users user a social networking tool to share genomic profile information regarding predetermined sequences of interest such as the BRCA gene mutation.)
As per claim 11, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 10.
Schoenberg further teaches wherein the second vendor offering is presented to the second user based on the authentication. (Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data. The teaching further describes “a consumer can be notified of certain opportunities relevant to their condition (e.g., a clinical trial looking for consumers with the same symptoms as the 
As per claim 12, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Schoenberg further teaches wherein the first vendor offering is authenticated by the second user based on access to the predetermined sequence of interest used in the Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data. The teaching further describes “a consumer can be notified of certain opportunities relevant to their condition (e.g., a clinical trial looking for consumers with the same symptoms as the consumer), products designed for people in a similar condition as the consumer (e.g., a new glucose test strip aimed at diabetics), prescription drugs at reduced prices, specifically applicable services (e.g., physiotherapy for patients with mobility issues), etc. As noted above, in some embodiments, the healthcare provider can include a “profiling engine” that is responsible for analyzing data provided by a consumer and/or developed as a result of the consumer's use of their systems (e.g. a health portal) to determine if the consumer is a good match for the products or services of one or more vendors. In other embodiments, the healthcare provider can, through the use of the profiling engine, provide consumer information to the intermediary system, which can include a “selection engine” that is responsible for analyzing the consumer information and the product opportunity information to identify consumers to be associated with at least one product opportunity as a function of the opportunity characteristics and the consumer 
Linden further teaches wherein the recommendation is the first vendor offering. (Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify similar purchased items. After the comparison, a recommendation to purchase further items is given to a user. This recommendation can be for a first or second vendor.)
As per claim 13, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Linden further teaches wherein the recommendation is the first vendor offering. (Paragraphs [0051] and [0052] of Linden. The teaching describes a method by which order histories for users are compared to identify similar purchased items. After the comparison, a recommendation to purchase further items is given to a user. This recommendation can be for a first or second vendor.)
Schoenberg and Soon-Shiong further teach further comprising determining that the second user has not shared the predetermined sequence of interest used in an analysis Paragraphs [0011]-[0013] and [0023] of Schoenberg. The teaching describes “A consumer can log on to a health portal and provide, using various methods, information related to their health status (e.g., prescription drug information, existing medical conditions, family medical history, clinical tracking, risk assessments, etc.). Vendors typically do not have access to such information due to privacy regulations and the complexity associated with interacting with the plan's data systems. Thus, the intermediary system can provide a method of and a system for matching a specific consumer to a vendor offering, without disclosing the consumer's private information to the vendor”. The consumer, here considered the individual user, can provide access to their data in a binary fashion, i.e. an access level that permits the access of user data and an access level that does not permit the access of user data. This establishes a plurality of levels of access to user data. The teaching further describes “a consumer can be notified of certain opportunities relevant to their condition (e.g., a clinical trial looking for consumers with the same symptoms as the consumer), products designed for people in a similar condition as the consumer (e.g., a new glucose test strip aimed at diabetics), prescription drugs at reduced prices, specifically applicable services (e.g., physiotherapy for patients with mobility issues), etc. As noted above, in some embodiments, the healthcare provider can include a “profiling engine” that is responsible for analyzing data provided by a consumer and/or developed as a result of the consumer's use of their systems (e.g. a health portal) to determine if the consumer is a good match for the products or services of one or more vendors. In other embodiments, the healthcare provider can, through the use of the profiling engine, provide consumer information to the intermediary system, which can include a “selection engine” that is responsible for analyzing the consumer information and the product opportunity information to identify consumers to be associated with at least one product opportunity as a function of the opportunity characteristics and the consumer Paragraph [0113] of Soon-Shiong. The teaching describes that end users user a social networking tool to share genomic profile information regarding predetermined sequences of interest such as the BRCA gene mutation. When the individual user has not granted access to their data by a vendor, their connection in the social networking genomic profile tool would not appear, constituting a determination that the user has not shared the predetermined sequence with the vendor.)
As per claim 15, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1.
Soon-Shiong further teaches wherein the first user and the second user share a common genetic sequence variant based on an analysis of the genomic profile of the first user and the genomic profile of the second user. (Paragraph [0113] of Soon-Shiong. The teaching describes that end users user a social networking tool to share genomic profile information regarding predetermined sequences of interest such as the BRCA gene mutation.)
As per claim 16, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 1. 
Soon-Shiong further teaches wherein the predetermined sequence of interest used in the analysis tool of the first vendor is part of a vendor-defined dataset. (Paragraph [0113] of Soon-Shiong. The teaching describes that end users, such as patients, stakeholders, healthcare providers, service providers, payors, etc. can share genomic profiles with each other to instantiate a social network available to the patients or other stakeholders, through which the stakeholders can communicate or share experiences regarding their genomic profile.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg, Soon-Shiong and Linden in further view of Steele et al. (US 2006/0179003; herein referred to as Steele).
As per claim 14, 
The combined teaching of Schoenberg, Soon-Shiong and Linden teaches the limitations of claim 13.
The combined teaching of Schoenberg, Soon-Shiong and Linden does not explicitly teach further comprising requesting access for the first vendor to the predetermined sequence of interest used in the analysis tool of the first vendor offering” 
However Steele teaches that a vendor may request access to consumer data that the vendor does not have access to. (Paragraph [0052] of Steele. The teaching describes a request for access to an information account for a consumer may include a ticket as well as a vendor identifier (or the like), which may be verified against, a ticket attribute defining authorized vendor identifiers)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Schoenberg, Soon-Shiong and Linden, the security teachings of Steele. Paragraph [0006] of Steele describes that the disclosed invention addresses the need for a convenient, less error-prone and more secure system for . 


Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims integrate the abstract idea of the claims into a practical application. Specifically the applicant draws the examiner’s attention to Example 37 of the Patent Eligibility Guidance issued January 7, 2019, herein referred to as Example 37. Claim 1 of Example 37 provided a claim that recited a combination of additional elements, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for the performing and determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The applicant argues that the graphical user interface of the pending claims can be considered to be “rearranged” in a similar way as Example 37 by the selective presentation of authenticated vendor offerings of the available plurality of vendors. The examiner respectfully disagrees. The feature that the applicant is arguing for appears to be the 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626